Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to communication filed on 01/24/2021; the foreign priority date (11/11/2015) is considered.
Claim 1 is pending and rejected; Claim 1 is independent claim; and Claims 2-16 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 filed on 06/09/2021 have been considered but are not persuasive.
With respect to applicant’s argument: 1. The Office Fails to Establish the Requisite Findings under MPEP § 2143(I)(A) - "Combining Prior Art Elements According to Known Methods to Yield Predictable Results"
Examiner respectfully disagrees with applicant’s argument for the following reasons:  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount 
With respect to applicant’s argument: 2. The Non-Final Office Action Lacks Objective Evidence to Bridge the Differences Between the Claimed Invention and the Cited References.
Examiner respectfully disagrees with applicant’s argument for the following reasons: Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In addition In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai et al. WIPO Publication No.: WO/2010/013914 (hereinafter Rajadurai), sited in the IDS, and filed with the instant application; in view of Zhou et al. US Pub. No.: 2018/0160360 A1 (hereinafter Zhou).

Rajadurai teaches:
As to claim 1, a method comprising: 
Performing an authentication and authorization procedure for trusted wireless local area network access to evolved packet core (see Rajadurai ¶¶17, 18, 20…,  permitting the UE to access the EPC network based on one or more conditions, wherein at least a condition is based on the verification of the device identity of the UE…), 
a third generation partnership project authentication authorization accounting server, upon receiving an indication indicating that an international mobile equipment identity checking in a visited public land mobile network is required, sending an authentication authorization accounting diameter extensible authentication protocol answer message indicating that international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested (see Rajadurai ¶16, it is understood that in the present disclosure all the communications between the UE 108 and the EPC network 106, which are taking place according to the various embodiments of the present invention, get routed through the authenticator in the non-3GPP network 104 and the AAA server in the EPC network 108. Optionally, these communications may also get routed through a proxy AAA server. Such a case may arise when the UE is roaming (i.e. VPLMN). The EPC network 106 then retrieves the device identity of the UE, in step 204; ¶19, upon retrieving the device identity of the UE, the IMEI is forwarded to the EIR by the AAA server in order to verify the device; ¶21, FIGURE 4, in accordance with one embodiment of the present invention, illustrates a method for verifying the device identity of the UE using the EIR and thus elaborates the steps involved in the step 206 of FIGURE 2),
Rajadurai does not explicitly teach but the related art Zhou teaches:
a trusted wireless local area network access network, upon receiving said authentication authorization accounting diameter extensible authentication protocol answer message including a flag indicating that an international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested, sending an authentication authorization accounting diameter extensible authentication protocol request message including said flag indicating that an international mobile equipment identity checking by said equipment identity register in said visited public land mobile network is requested (see Zhou Figs. 4, 1-3, ¶82, the DER Diameter request message carries the mode=SCM/MCM, the TWAN-S2a-Connectivity flag, the subscription information, the EPC/NSWO, the APN and the PDN Type, etc.), and 
a third generation partnership project authentication authorization and accounting proxy, upon receiving said authentication authorization accounting diameter extensible authentication protocol request message including a flag indicating that international mobile equipment identity checking by an equipment identity register in a visited public land mobile network is requested, requesting said equipment identity register in said visited public land mobile network to check said international mobile equipment identity and forwarding an international mobile equipment identity check result to said third generation partnership project authentication authorization accounting server requested (see Zhou Figs. 4, 1-3, ¶¶80 90, the TWAN creates a GPRS Tunneling Protocol (GTP)/Proxy Mobile IP (PMIP) session with the 3GPP AAA, and the PGW address information between the 3GPP AAA and the HSS is updated; ¶82, the DER Diameter request message carries the mode=SCM/MCM, the TWAN-S2a-Connectivity flag, the subscription information, the EPC/NSWO, the APN and the PDN Type, etc.).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the method for permitting a UE to conditionally access an envolved packet core network disclosed by Rajadurai to include the TWAN creates a GPRS Tunneling Protocol (GTP)/Proxy Mobile IP (PMIP) session with the 3GPP AAA, and the PGW address information between the 3GPP AAA and the HSS is updated, as thought by Zhou. It would have been obvious to one of ordinary skill in the art to include the TWAN creates a GPRS Tunneling Protocol (GTP)/Proxy Mobile IP (PMIP) session with the 3GPP AAA, and the PGW address information between the 3GPP AAA and the HSS is updated to enhance security (see Zhou Fig. 4).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433            

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433